Citation Nr: 1746665	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability due to amputation of the left leg, due to treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Veteran represented by:	Phillip M. Bamond, Agent


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from October 1975 to July 1976. 

This appeal to the Board of Veterans Appeals (Board) arises from a July 2014 rating action of Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have additional disability due to amputation of the left leg resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable. 


CONCLUSION OF LAW

Compensation for an additional disability due to amputation of the left leg, as a result of VA treatment under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred additional and permanent disability due to due to amputation of the left leg, due to VA treatment provided to him.  Specifically, he argues the following: VA treated the Veteran regularly for diabetic foot care at the VAMC (VA Medical Center) in Grand Junction, to include draining purulent discharge from his toes in November 2012, and March 2013, during which time he was noted to be at high risk for amputation.  Despite this, VA health care providers failed to develop an aggressive treatment plan, or prescribe systemic antibiotics.  Fluid samples were not analyzed to determine what types of active infections were present.  In March 27, 2013, his foot blisters were drained, and the purulent discharge was sent for analysis subsequent to this treatment.  That analysis, dated April 1, 2013, was quite conclusive, and showed that active staphylococcus infection was present.  His treating VA physician, Dr. P, reviewed this report and stated, "Will review with patient at next appointment."  This strain was susceptible to numerous antibiotics, however, no antibiotics were prescribed.  The proper standard of care would have called for immediate prescription of antibiotics known to be effective for his infection, especially since he was at high risk of amputation.  He was next seen by VA over a month later, on April 26, 2013, and Dr. P did not discuss his staphylococcus infection at that time.  Dr. P stated that there was no sign of infection, and therefore ignored the laboratory evidence (from April 1, 2013) of staphylococcus infection.  He was not provided with antibiotics as a result of his treatment on April 26, 2013.  About two weeks later, he was admitted to a private hospital (Community Hospital) with an infection of the left foot, left foot cellulitis, and a right molar dental infection.  His left leg was amputated on May 12, 2013.  The VA opinion, which concluded that his tooth infection and sepsis led to his left foot osteomyelitis that required amputation, is speculative at best, and it ignores the sequence of events and the medical facts.  See Veteran's statement, dated in July 2017.  

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.358(a) (2016).  To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Id. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.   Id. at 289.

The relevant medical history is summarized as follows:  VA progress notes show that the Veteran was noted to have a complex medical history, to include deep vein thrombosis with pulmonary embolus in the 1980s, and to have nephrolithiasis, and diabetes mellitus with neuropathy, as of at least 2000.  

VA progress notes, dated as early as 2001, indicate that the Veteran was on anticoagulation medication, and that he received podiatry treatment, with such symptoms as hammertoes and bunion deformity.  

VA progress notes, dated as early as 2002, note depression, polysubstance abuse, a histrionic personality disorder, hypertension, chronic venous insufficiency, left lower extremity, and type II diabetes mellitus with evidence of diabetic neuropathy and nephropathy.  

VA progress notes show that in 2003, the Veteran was noted to have recurrent DVT (deep vein thrombosis) of the left lower extremity, and that in June 2013, he underwent surgery for a lateral ankle impingement syndrome, with bony exostosis at the distal fibula and the lateral talus.  His diagnoses included degenerative peripheral joint disease, osteoarthritis and associated capsulitis/synovitis of the left ankle.  

VA progress notes show that beginning in 2008, the Veteran's treatment include treatment for a left heel blister and painful big toenails.  The assessment was onychocryptosis, diabetes with neuropathy, bullae.  The Veteran's medical history was noted to include chronic renal insufficiency.  

VA progress notes show that as early as January 2009, the Veteran was noted to be at moderate risk for future amputation.  

VA progress notes show that as early as 2010, the Veteran was noted to have an ulcer of second left toe.  

VA progress notes dated beginning in 2011 contain multiple notations of onychocryptosis, diabetes with painful neuropathy, controlled, and edema.

A VA progress note, dated November 9, 2012, contains a notation that the Veteran is at high risk for future amputation.  A VA progress note dated later that same month notes incurvated nails x 10, no open area lateral left hallux nail groove, no redness of lateral left hallux, no HPK (hyperkeratosis), and that there was no edema bilaterally with compression hose on.  The assessment was onychocryptosis, diabetes with painful neuropathy-controlled, healed blister.  

A VA progress note, dated March 8, 2013, shows that the Veteran complained of long, painful toenails.  He was noted to have elongated incurvated nails x 10, no open area lateral left hallux nail groove, no HPK, no edema bilateral with compression hose on, 3 centimeters (cm.) x 7 cm. Fluid-filled area from plantar third MTH (metatarsal head) to fifth MTH, plantar left foot, no signs of infection, and a moderate amount of serosanganious fluid expressed with drainage.  His nails were debrided to the his tolerance with a sterile needle used to aseptically drain the blisters.  The report states that a DSD (dry, sterile dressing) was to be applied and to be changed daily until healed.  The assessment was onychocryptosis, diabetes with painful neuropathy, controlled, and bullae.  

A VA progress note, dated March 15, 2013, shows that the Veteran was noted to have a left foot blister.  The report notes incurvated nails x 10, no open area lateral left hallux nail groove, no HPK, no edema bilateral with compression hose on, a dried skin area from plantar third MTH to fifth MTH plantar left foot with 100% epithelization under loose skin and 2.0 cm. wooden foreign body in loose skin, no signs of infection, and no drainage.  The assessment was onychocryptosis, diabetes with painful neuropathy, controlled, and bullae-healed.  The Veteran was advised to change the dressing on his lesion, and that the loose skin should be allowed to fall off on its own. 

A VA progress note, dated March 27, 2013, shows that the Veteran was sent to the podiatry clinic due to bilateral leg edema.  He was noted to have a blister on his left foot.  He reported that his swelling was getting out of control.  The Veteran reported a weight spike in the last few days, and that his legs were twice the usual size.  He was noted to be wearing knee-high TED (anti-embolism) stockings bilaterally and a diabetic shoe on his right foot.  He admitted that he had forgotten to take his medication (Lasix) that morning.  There was a finding of incurvated nails x 10, no HPK, no edema bilateral with compression hose on, 7 cm. x 3 cm. fluid-filled area with yellow red discharge, no redness of foot today, no signs of infection, positive redness lateral fifth MTH right, a weight of 352 pounds, and 4+ edema.  The reports note "debride bullae and fluid sent for culture."  The assessments noted a weight spike per patient report, bilateral leg edema, onychocryptosis, diabetes with painful neuropathy, controlled, bullae with drainage, and a 20 pound weight gain in seven days.  

An addendum report, dated April 1, 2013, notes antibiotic susceptibility test results, to include "SP" for staphylococcus, and "S" for all other results, with a "G R" for penicillin.  The report notes, "will discuss with pt (patient) at next appointment."

A VA progress note, dated April 2, 2013, shows that the Veteran received treatment for psychiatric symptoms.  The report notes that he described himself as "excellent."  He discussed a number of symptoms, none of which included foot symptoms, and the report notes, "He summed it up by stating that he feels the best now he has in several years."

A VA progress note, dated April 26, 2013, indicates that the Veteran came to the clinic for treatment of a blister on his left foot.  The report notes that the Veteran "related that the wound is almost healed and long painful toenails," and that, "The patient relates no other pedal complaints at this time."  On examination, there was an 0.3 cm. open area at the lateral fifth metatarsal head, without signs of infection.  

Reports from the Community Hospital (CH) show the following: on May 12, 2013, the Veteran was hospitalized after he presented to the emergency room with an acute left foot infection, and tooth pain.  He had an infected right molar that was scheduled to be extracted the next day.  He reported a four-day history of fever as high as 102 degrees, with a 24-to-48 hour history of swelling and redness in his left foot.  He estimated about a one-week history of left foot swelling and increased redness, however, he did not really know how long.  Most of the medical history came from his wife, as he was noted to be both "a pretty poor historian" and "a very poor historian."  He had been followed with a VA podiatrist for his foot ulcer that has previously healed as far as his wife had known.   He also has chronic kidney disease, stage IV, and an arteriovenous fistula on the right and was preparing for dialysis though he has never acquired it.  Upon admission, his left foot had a significant foul-smelling diabetic foot ulcer on the planter surface of the fifth metatarsal head with significant edema and erythema, leading up his left calf about mid-way.  An X-ray, taken May 12, 2013, showed extensive soft tissue air about the base of the fifth metatarsal consistent with extensive cellulitis.  An MRI (magnetic resonance imaging study) of the left lower extremity showed findings most consistent with ulcer and cellulitis involving the left fifth ray, specifically, the metatarsophalangeal joint; no osteomyelitis or abscess was identified.  On May 12, 2013, he underwent a transmetatarsal amputation of the left foot.  A pathology report notes sepsis, infected left foot and leg, and that the ulceration sites exhibit extensive acute inflammation associated with crust formation.  The pathology report also notes that bone sections beneath the ulceration site exhibit acute inflammatory cells associated with bone scalloping consistent with acute osteomyelitis.  The Veteran was discharged on May 17, 2013.  The final diagnoses included left fifth metatarsal osteomyelitis, diabetic foot ulcers status post transmetatarsal amputation infected with enterococcus faecalis and streptococcus anginosus, streptococcus anginosis bacteremia.  

CH reports show that the Veteran was hospitalized again on May 28, 2013.  He reported initially feeling better following his surgery earlier in the month, however, over the last week he had some increasing redness in his foot and left leg, and a one-to-two day history of feeling feverish with chills, and some diarrhea and vomiting.  Upon examination, there was significant cellulitis in his left lower extremity.  The previous  surgical site was healing poorly with some suggestion of early ischemia.  Further amputation of the left lower extremity was recommended, i.e., a below-the-knee (BKA) amputation.  The admitting and final diagnoses included infected left foot with sepsis.  The reports also note a nonhealing previous left transmetatarsal amputation with possible ischemic changes, left lower extremity cellulitis.  A physician stated that he was concerned that the Veteran was becoming septic, and recommended a BKA.  That same day (May 28, 2013), the Veteran underwent a left BKA.  The pre- and postoperative diagnoses were cellulitis, left lower extremity, status post transmetatarsal amputation approximately two weeks ago with what appears to be a failing plantar flap.  The Veteran was discharged on June 4, 2013.  

Notwithstanding several reports documenting phone calls to the Veteran in July 2013, in which he in one case asserted that his amputation was due to improper treatment by VA, the next VA progress note is dated on July 30, 2013, which shows treatment for psychiatric symptoms.  

A VA medical opinion, dated in July 2014, from Dr. C.C., M.D., shows that he indicated that the Veteran's VA records had been reviewed, but that private records (from CH) were not available.  Dr. C.C. stated that he was board-certified with over 20 years of surgical practice in the field of vascular surgery, and that he is an expert in diabetic foot pathology and management.  Dr. C.C. noted that he had been asked to provide his opinion on three questions, as follows:

Was there carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination that proximately caused the Veteran's additional disability, thereby showing that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider? 

Did VA furnish the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent?; and

Was the proximate cause of the Veteran's additional disability, i.e., amputation below the knee, an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen?  

Dr. C.C. stated, "In my expert opinion, the Veteran's claim has no merit whatsoever."  He stated that his answer "is a decided 'no'" to all three questions.  Dr. C.C. explained that VA's podiatry service provided assiduous diabetic foot care to the Veteran, seeing him at least 11 times in 2008, 26 times in 2009, 16 times in 2010, nine times in 2011, and nine times in 2012.  Podiatry successfully treated several diabetic blisters and ulcers over these dozens of appointments.  On March 8, 2013, the Veteran presented with a large 3 cm. x 7 cm. left plantar blister that was treated in a routine standard of care manner.  By the time of his podiatry clinic visit on April 26, 2013, per the Veteran and the podiatrist's findings, the wound was almost healed, i.e., only a 0.3 cm. diameter open lesion remained, with no signs of infection.  Dr. C.C. concluded, "What transpired subsequently, I have no idea as there are no private medical records available.  However, the July 2, 2013 VA mental health note documented that the Veteran was recovering from his private left leg amputation.  What led to the private amputation I have no idea but the VA had no hand in the post-April 26, 2013 clinical events leading to the private amputation.  However, what I can say is that the nearly-healed, non-infected small, open lesion of April 26, 2013 by itself, and in the state it was in on that date, could not have caused an infection leading to an amputation.  

In an addendum, dated in July 2015, Dr. C.C. stated that he had reviewed the Veteran's VA electronic records submitted since his July 2014 opinion.  Dr. C.C. stated the following: the private treatment records (PTRs) of the May 12, 2103 left transmetatarsal amputation, and the left BKA, were reviewed.  It was very clear from the PTRs that the Veteran had a civilian-managed right molar dental infection that was severe (extraction was scheduled for May 13, 2014) (presumably this is a typographical error, and should be "2013"), and ongoing early May 2013.  Per the May 12, 2013 admission records, the Veteran's VA-treated left foot ulcer had healed, but unfortunately, the Veteran's abscessed tooth led to bacteremia (fevers to 102 degrees four to five days before admission) and then left foot osteomyelitis (pain and swelling two days before admission).  The Veteran's tooth infection and sepsis led to the left foot osteomyelitis that required two amputations.  The VA treatments (podiatry or otherwise) had nothing to do with this Veteran's two amputations.  Dr. C.C. concluded, "I stand by my July 2014 opinion." 

The Board finds that the preponderance of the evidence is against a finding that the Veteran has an additional disability manifested by amputation of the left leg that was proximately caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of any disability was an event which was not reasonably foreseeable.  

As an initial matter, the evidence indicates that the Veteran underwent two amputations from a private health care provider (CH) in May 2013 involving his left lower extremity.  To the extent that his claim involves any additional disability as a result of the private treatment at CH in May 2013, VA had no control over the Veteran, as he was not subject to medically-related supervision at that time.  See generally Bartlett  v. Shinseki, 24 Vet. App. 328 (2011).  Thus, there is no basis for compensation under 38 U.S.C.A. § 1151 based on treatment by CH.

However, the Veteran's primary argument is that his private transmetatarsal amputation, and subsequent private left  BKA, both in May 2013, were necessitated by VA's failure to properly treat his diabetic left foot ulcer shortly prior to those surgeries.  

The evidence shows that on April 26, 2013, the Veteran stated that his left foot blister was almost healed, and that he had no other pedal complaints.  On examination, there was an 0.3 cm. open area at the lateral fifth metatarsal head, without signs of infection.  About 16 days later, on May 12, 2013, the Veteran was hospitalized at CH with an acute left foot infection, and tooth pain.  He reported a four-day history of fever as high as 102 degrees, with a 24-to-48 hour history of swelling and redness in his left foot.  He estimated about a one-week history of left foot swelling and increased redness, however, he did not really know how long.  His spouse was considered to be a superior historian, and the CH reports note that he had been followed with a VA podiatrist for his foot ulcer that "has previously healed as far as his wife had known."  

The only competent opinions of record are the opinions of Dr. C.C., who concluded that the Veteran's  abscessed tooth led to bacteremia (citing his history of fevers to 102 degrees four to five days before admission) and then left foot osteomyelitis (citing his history of pain and swelling two days before admission).  Dr. C.C. further concluded that the Veteran's tooth infection and sepsis led to the left foot osteomyelitis that required his two amputations, and that VA treatment had nothing to do with the Veteran's two amputations.  In summary, Dr. C.C. essentially determined that the evidence indicates that the Veteran's left foot ulcer (which had been treated by VA) had healed prior to his admission to CH, and that his left leg amputation was caused by an intervening event, i.e., his tooth infection.  Dr. C.C.'s opinions are considered to be highly probative evidence against the claim, as he based his opinions on a review of the Veteran's claims file, and as his opinions are accompanied by sufficient explanations.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Given the foregoing, to the extent the Veteran has had ongoing podiatry treatment for many years, his amputations were merely coincidental with any VA treatment.  See 38 C.F.R. § 3.361(c)(1); Mangham, 23 Vet. App. at 287, 289; Loving, 19 Vet. App. at 101.  Finally, the Board notes that there is no competent opinion in support of the claim.

Because the evidence does not demonstrate that the actual hospital care, medical or surgical treatment, or examination provided by VA caused additional disability, the analysis need not advance to the question of proximate cause including negligence and reasonable foreseeability.  See 38 U.S.C.A. § 1151(a)(1) ; 38 C.F.R. § 3.361(d); Mangham; Loving.  Accordingly, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met and the claim must be denied.  

With regard to the Veteran's contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has claimed that he has additional disability due to an amputation of his left lower extremity for which he is due compensation under 38 U.S.C.A. § 1151.  However, this is not the type of condition, or an issue, that is readily amenable to mere lay diagnosis or probative comment regarding the etiology of the claimed condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's medical records have been discussed.  There is no indication that the Veteran is competent to diagnose the claimed condition, or to link any current diagnosis or surgery to VA care under 38 U.S.C.A. § 1151.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  Etiological opinions have been obtained that weigh against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the Veteran has the claimed condition as a result of VA treatment.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the Veteran's claim is denied.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  Etiological opinions have been obtained. 

VA and private treatment records have been obtained, and the Veteran was provided with multiple medical opinions of record.  Additionally, he was offered the opportunity to testify at a hearing before the Board, but he declined.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 due to amputation of the left leg is denied



____________________________________________
MATTHEW A. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


